Citation Nr: 0411288	
Decision Date: 04/29/04    Archive Date: 05/06/04

DOCKET NO.  97-17 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance under chapter 35, title 38, United States Code.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from January 1943 to 
November 1945, and was a prisoner of war (POW) of the German 
government from March 27, 1944, to May 3, 1945.  The veteran died 
in December 1985.

The appellant, who is claiming benefits as the veteran's widow, 
appealed a May 1996 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.

To summarize the complex procedural background of this matter, the 
Board of Veterans' Appeals (Board) notes that, in an unppealed 
March 1986 rating decision, the RO denied the appellant's claim of 
entitlement to service connection for the cause of the veteran's 
death.  In the March 1986 rating decision, the RO noted that the 
denial of service connection for cause of death prevented the 
widow from establishing basic eligibility for benefits under 
chapter 35 of title 38, United States Code, but the March 1986 
notice to the appellant did not discuss that issue.

In April 1996, the RO received the appellant's request to reopen 
her claim of entitlement to service connection for the cause of 
the veteran's death and her claim of entitlement to Chapter 35 
educational assistance benefits.  In the May 1996 rating decision, 
the RO continued to deny service connection for the veteran's 
cause of death, and accordingly denied entitlement to Chapter 35 
educational assistance benefits.  The appellant perfected her 
appeal as to both matters.

In July 1998 the Board remanded the appellant's claims to the RO 
for further development and a determination as to whether new and 
material evidence had been submitted to warrant reopening the 
claim.  The Board also noted that the Chapter 35 educational 
assistance issue would be considered as an original claim, since 
notice of denial of that benefit was not provided in 1986.  In May 
1999, the RO concluded that the appellant had submitted new and 
material evidence to warrant reopening her claim of entitlement to 
service connection for the cause of the veteran's death, but the 
RO continued its denial of entitlement on the merits.

In an August 2000 decision, the Board concluded that new and 
material evidence was submitted to warrant reopening the issue of 
service connection for the cause of the veteran's death, but 
concluded that the claim was not well grounded.  The appellant's 
claim of eligibility for educational assistance was found to lack 
legal merit and entitlement under the law.  The claims were 
denied.

The appellant appealed the Board's August 2000 decision to the 
U.S. Court of Appeals for Veterans Claims (CAVC).  In that 
litigation, a Motion for Remand was filed by the VA General 
Counsel (GC), averring that remand was required due to the 
enactment (after the Board's decision) of the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  In an Order of March 2001, the CAVC vacated 
the Board's decision and remanded the matter, pursuant to the GC's 
motion.  As set forth in detail below, the VCAA substantially 
amended existing law regarding the requirement of a well-grounded 
claim and the notice and assistance to be afforded claimants for 
veteran's benefits.  A copy of the CAVC's Order in this matter has 
been placed in the claims file.

In a February 2002 decision, the Board again determined that new 
and material evidence had been submitted to reopen the claim of 
service connection for the cause of the veteran's death and 
entitlement to Chapter 35educational assistance benefits.  The 
Board denied the appellant's claims.

The appellant then appealed the Board's February 2002 decision to 
the CAVC.  In that litigation, a Joint Motion for Remand was filed 
by the VA General Counsel and the appellant, averring that remand 
was required for further compliance with the notification 
provisions of the VCAA and interpretive caselaw.  In an Order of 
February 2003, the CAVC vacated and remanded in part the Board's 
decision and remanded the matters, pursuant to the joint motion.  
A copy of the CAVC's Order in this matter has been placed in the 
claims file.  In August 2003, the Board remanded the appellant's 
claims to the RO.

Finally, the Board notes that, in a March 1996 statement, the 
appellant's representative appeared to raise the issue of 
entitlement to dependency and indemnity compensation (DIC) under 
the provisions of 38 U.S.C.A. § 1318 (West 2002).  The RO does not 
appear to have developed that issue, nor is it inextricably 
intertwined with the issues currently on appeal; therefore, it is 
referred to the RO for appropriate action.  The matter of 
entitlement to DIC under section 1318 is an issue that is separate 
and distinct from the claim for service connection for the cause 
of death which is currently on appeal.  The present claim arises 
under 38 U.S.C.A. § 1310.  See National Organization of Veterans' 
Advocates v. Secretary of Veterans Affairs, 260 F. 3d 1365 (Fed. 
Cir. 2001) (NOVA I), wherein the U.S. Court of Appeals for the 
Federal Circuit concluded that the revised 38 C.F.R. § 3.22 was 
inconsistent with 38 C.F.R. § 20.1106, which interpreted a 
virtually identical veterans benefit statute, 38 U.S.C.A. § 
1311(a)(2), and that VA had failed to explain its rationale for 
interpreting these virtually identical statutes (1311 and 1318) in 
conflicting ways.  The Federal Circuit directed VA to stay all 
proceedings involving claims for DIC benefits under 38 U.S.C.A. § 
1318 in which the outcome was dependent upon 38 C.F.R. § 3.22, 
pending the conclusion of expedited rulemaking.  On April 5, 2002, 
VA amended 38 C.F.R. § 20.1106 to provide that there may be no 
"hypothetical" determinations as to whether a deceased veteran had 
been totally disabled for eight years prior to death so that the 
surviving spouse could qualify for the enhanced DIC benefit 
available under 38 U.S.C.A. § 1311(a)(2).  See 67 Fed. Reg. 
16,309-17 (April 5, 2002).

Then, the Federal Circuit, in National Organization of Veterans' 
Advocates v. Secretary of Veterans Affairs, 314 F. 3d 1373 (Fed. 
Cir. 2003) (NOVA II), found that VA had determined that the two 
statutes at issue should be similarly interpreted, and had amended 
38 C.F.R. § 20.1106 to provide that claims under section 
1311(a)(2), like claims under section 1318, will be decided taking 
into account prior determinations issued during the veteran's 
lifetime.  The Federal Circuit held that VA could properly 
construe the language of 1311(a)(2) and 1318 to bar "hypothetical 
entitlement" claims.  See also 38 U.S.C.A. §§ 1311(a) and 1318 
(2002).  Subsequently, the Board's stay was lifted for all claims 
for benefits under 38 U.S.C.A. § 1318 in which the decision would 
require a hypothetical determination as to eligibility.  
Nevertheless, it appears that the RO has not considered the 
appellant's claim for DIC under § 1318.  The Board wishes to make 
it clear that it intimates no conclusion as to the outcome of any 
claim for DIC brought by the appellant under 38 U.S.C.A. § 1318.


FINDINGS OF FACT

1.  The veteran, who was held as a prisoner of war from March 27, 
1944, to May 3, 1945, died in December 1995, at the age of 62.  
According to the death certificate, the immediate cause of death 
was a ruptured abdominal aneurysm due to arteriosclerosis.

2.  The medical evidence demonstrates that no hypertensive or 
cardiovascular disorder was manifested at any time during the 
decedent's service, or for many years after his separation from 
service.

3.  At the time of the veteran's death, he was service connected 
for anxiety with associated gastrointestinal (GI) symptoms and 
diarrhea, evaluated as 10 percent disabling.

4.  The evidence does not establish that the veteran's period of 
active service, including his internment as a POW, or any service-
connected disability, caused or contributed materially or 
substantially to cause his death.

5.  The veteran did not have a permanent total service-connected 
disability in effect at the time of his death, and it is not 
established that his death was due to a service-connected 
disability.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not related to an injury 
or disease incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5100-5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303(a)(c), 3.307, 3.309, 
3.310, 3.312 (2003).

2.  The statutory requirements for eligibility for chapter 35 
Survivors' and Dependents' Educational Assistance benefits have 
not been met.  38 U.S.C.A. §§ 3500, 3501, 5113 (West 2002); 38 
C.F.R. §§ 3.807, 21.3020, 21.3021 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran died in December 1985, at the age of 62.  According to 
the certificate of death, dated that month, the immediate cause of 
his death was a ruptured abdominal aneurysm which was due to 
arteriosclerosis.  At the time of the veteran's death, he was 
service-connected for anxiety with associated GI symptoms and 
diarrhea, evaluated as 10 percent disabling.

The veteran's service medical records not available for review.  
In November 1984, the National Personnel Records Center (NPRC) 
advised the RO that the veteran's service medical records could 
not be located, and may have been destroyed in an accidental fire 
at that facility in July 1973.

Post-service, private medical records from the C. C. Foundation 
dated in 1967 were received by the RO in September 1999.  
According to the treatment records, in January 1967, the veteran 
was examined for constrictive chest pain that radiated to his 
throat and left arm.  The veteran gave a history of first noticing 
chest pain in July 1966, which recurred in September, when he was 
hospitalized for one week and underwent tests, the results of 
which were not remarkable.  Clinical evaluation revealed a regular 
pulse and heart with no murmur, gallop, or rub.  No vascular 
bruits were heard, and there were no signs of congestive heart 
failure.  The veteran underwent coronary angiography, which 
revealed normal vessels with no apparent degenerative changes or 
irregularities.  Results of an electrocardiogram (EKG) and chest 
X-ray were normal, and the final diagnosis was of a normal study 
and possible hyperventilation.

Private hospital records dated in May 1983 indicate that the 
veteran was treated in the emergency room with a recent history of 
malaise and vague feelings of numbness in his hands and arms.  The 
attending physician diagnosed possible viral syndrome and possible 
anxiety reaction.  The records do not indicate any manifestations 
of arteriosclerosis at that time.

In June 1984, the veteran filed a claim seeking service connection 
for colitis, diarrhea, and anxiety, all of which he indicated 
began in 1946.  He also claimed service connection for a heart 
condition, which he reported began in 1966.  

In a September 1984 written statement in support of his claim, the 
veteran provided the RO with a narrative account of his POW 
experiences.  He said he was captured in March 1944 off the coast 
of France, after his B-17 aircraft went down in the Bay of Biscay 
on a bombing mission.  The veteran was originally taken to a 
temporary prison outside of Paris, where he remained for 
approximately two weeks, and was then transferred to Stalag XVII-B 
in Austria.  He further stated that, in April 1945, he was forced 
to march across the Austrian Alps for approximately eighteen days.  
During that time, he went many nights without adequate food or 
medical treatment.  Twenty-one days after leaving Stalag XVII-B, 
the veteran was liberated by American troops and transferred to 
LeHavre, France.  The veteran said that as a result of his POW 
experiences, he was hospitalized from April to May 1945 and 
treated for colitis and diarrhea.

In October 1984 the veteran completed a VA Former POW medical 
history questionnaire in which he reported incidents of 
intimidation, psychological torture, and witnessing the beatings 
of other prisoners at the hands of their captors.  He also 
reported being placed in solitary confinement twice, for a period 
of twenty-six days.  The veteran indicated weight loss of 
approximately 57 pounds.  He further indicated that he had 
acquired dysentery and vitamin deficiency while in captivity.  The 
veteran also reported experiencing symptoms such as rapid heart 
beats, bleeding gums, toothaches, cavities, blisters, numbness or 
weakness in the arms or legs, pale skin, nausea, vomiting, 
diarrhea, chills, muscle and joint aches, and fever.  The veteran 
checked "no" in response to the question regarding whether he had 
experienced swelling in the joints, legs, or feet, or in his 
muscles during his POW internment.

He then underwent a VA Former POW protocol examination in October 
1984.  According to the examination report, after liberation he 
had experienced numbness in both feet and weakness in both lower 
extremities, with aches and pains in his muscles and joints.  In 
1966 the veteran was hospitalized for evaluation of a possible 
heart attack, and in January 1967 he underwent cardiac 
catherization.  Clinical findings at that time were negative for 
coronary heart disease, and an exercise test was also negative.  
It was noted that the veteran did not present any symptoms 
relating to chest pain, and had no dyspnea.  An exercise test, 
repeated in 1980, was also negative.  He reported no specific 
symptoms at present, except for fatigability and recurrent 
diarrhea that was usually precipitated by nervousness and 
excitability.  It was noted that the veteran had smoked two 
packages of cigarettes a day for the past forty years.  

Physical examination revealed the veteran's heart to be of normal 
size, mechanism, and rhythm.  There were no audible murmurs.  It 
was noted that his peripheral arterial pulses were transmitted 
weakly, bilaterally.  There were superficial varicosities present 
on both lower legs and feet.  The varicose veins were mild and 
superficial, not tortuous, sacculated, or conglomerate.  There was 
no evidence of eczema, associated phlebitis, thrombosis, edema, 
ulceration, or ischemic lesions, and no evidence of joint 
swelling.  A chest X-ray showed no acute thoracic disease.  
Results of an electrocardiogram showed a normal sinus rhythm with 
a left anterior fascicular block.  The pertinent diagnosis was a 
history of a heart disorder manifested by vague substernal 
discomfort.  The VA examiner noted a history of observation for 
possible myocardial infarction in 1966, and that none was found, 
noting that the veteran underwent a coronary artery 
catheterization in 1967 with no coronary pathology found.  The VA 
physician further noted that the veteran was asymptomatic at the 
time of examination, and that there was no evident disability.  
The veteran was also diagnosed with mild varicosities of the lower 
extremities, bilaterally; however, there was no disability noted 
at time.

A February 1985 VA Social Survey for the Former POW Program 
reveals that the veteran and the appellant were interviewed and 
reported that his September 1966 coronary problem had been 
diagnosed in Cleveland, Ohio, as muscle spasms or coronary 
insufficiency.  A June 1968 episode had led to referral to a VA 
medical facility, where test results again showed muscle spasms or 
coronary insufficiency as the diagnosis.  It was noted that this 
health problem caused the veteran added stress.

In March 1985, the RO granted the veteran's claim of entitlement 
to service connection for anxiety with associated gastrointestinal 
symptoms and diarrhea.  A 10 percent disability evaluation was 
awarded.

As noted above, the veteran died in December 1985.  The cause of 
death, according to the official death certificate, was a ruptured 
abdominal aneurysm due to arteriosclerosis.  According to the 
private hospital emergency room records, the veteran was brought 
to the hospital in an ambulance after collapsing in his home.  
Cardiopulmonary resuscitation was performed in the ambulance and 
the emergency room before the veteran was pronounced dead.  

According to a contemporary December 1985 coroner's report, the 
veteran had experienced cramping pains in his legs and abdomen and 
then had severe back pain, with weakness in the legs.  He had then 
collapsed and vomited, and was brought to the hospital in a 
cyanotic condition and, despite emergency measures, died.  The 
report indicates an extensive retroperitoneal hemorrhage in the 
abdomen, and it was noted that the veteran's aorta showed extreme 
arteriosclerosis.  The coroner concluded that the veteran's death 
was caused by a ruptured abdominal aneurysm due to 
arteriosclerosis.

In an August 1996 written statement, the director of medical 
records at a private hospital indicated that medical records 
showed that Dr. S. had treated the veteran in September 1966 for 
coronary insufficiency, with anginal pain, and arteriosclerotic 
heart disease.

In a September 1996 written statement, P.M.S., M.D., reported 
treating the veteran in September 1966 for coronary insufficiency 
and arteriosclerotic heart disease.

In September 1998, the RO requested medical records from Dr. 
P.M.S., C. M. Hospital, and C. Hospital.  In October 1998, C. M. 
Hospital responded to the RO's request and indicated it had no 
evidence that the veteran had received treatment at that facility.  
Dr. P.M.S. advised the RO that, while he had treated the veteran 
for coronary insufficiency and arteriosclerotic heart disease in 
September 1966, all of the treatment records were destroyed.  Also 
in October 1998, the C. C. Foundation requested additional 
information to complete their search for records pertaining to 
treatment for the veteran.  The VA Medical Center in Albany also 
indicated that it had no evidence of treatment for the veteran.

In December 1998, the RO received copies of medical articles and 
opinions which indicated a possibility that anxiety and the 
stresses associated with POW experiences may cause heart disease.  
A May 1998 paper from C.S., Ph.D., is to the effect that stress is 
a significant risk factor in cardiovascular disease.  Papers dated 
in July 1989 and May 1995 from L.R.M., M.D., are to the effect 
that veterans' wartime experiences prove to be the greatest source 
of ongoing psychosocial stress in their lifetime.  Dr. L.M. 
thought it was reasonable to conclude that such wartime 
experiences often played a causative role in developing 
hypertension.  Those veterans with PTSD were thought to be at risk 
to develop hypertension.  

In August 1999, the RO received written statements from the 
appellant, a former co-worker of the veteran, and a family friend.  
According to the appellant's statement, the veteran suffered heart 
problems, swollen extremities, gastrointestinal disorders, and 
stiffness of the legs throughout their thirty-seven years of 
marriage. The former co-worker reported that the veteran suffered 
pain in his joints and legs and had difficulty performing basic 
tasks while they worked together.  According to the co-worker, the 
veteran's legs were frequently swollen so much that he had to 
leave work to go to the doctor or home.  The co-worker stated that 
he first met the veteran in 1963, and worked with him for over 
thirty years.  The family friend, who knew the veteran since 1947, 
reported that her husband, also a former POW, and the veteran 
often discussed their shared medical problems, including swelling 
of the legs, numbness, tingling in the extremities, and night 
sweats.

The appellant was previously represented in her appeal by The 
American Legion, which submitted written argument to the Board in 
July 2000; at that time, the representative also submitted a 
medical statement.  That February 1999 statement, over the 
signature of a VA staff psychiatrist on a post-traumatic stress 
disorder (PTSD) clinical team, appears to be an assessment of 
another individual's claim for service connection for the cause of 
death of a veteran who had died from a myocardial infarction (MI).  
The essence of the statement is that the MI suffered by the late 
veteran in that case was likely to have been caused by his PTSD.  
The statement contains no discussion of the present case.

II.  Legal Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), substantially amended the provisions of 
chapter 51 of title 38 of the United States Code and, among other 
things, eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 
(now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 
2003)).  In addition, VA has published regulations to implement 
many of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).

The Board is aware that there has been a significant amount of 
analysis pertaining to the effective date, the scope, and the 
remedial aspects of the VCAA.  See, e.g., Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see Public Law No. 
108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003); Conway v. 
Principi, 353 F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 
2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the VCAA, 
exemplified in the authorities cited above, the Board assumes that 
the VCAA is applicable to this appeal.  We are aware that the 
Secretary of Veterans Affairs has filed a motion with the U.S. 
Court of Appeals for Veterans Claims seeking review and 
clarification of the Pelegrini decision.  The Board further finds 
that the requirements of the VCAA have been satisfied in this 
matter.

In December 2003, the RO provided the veteran with correspondence 
clearly outlining the duty-to-assist requirements of the VCAA.  In 
addition, the appellant was advised, by virtue of a detailed 
February 1997 statement of the case (SOC), and supplemental 
statements of the case (SSOCs), issued during the pendency of this 
appeal, of the pertinent law, and what the evidence must show in 
order to substantiate his claim.  We therefore believe that 
appropriate notice has been given in this case.  The Board notes, 
in addition, that a substantial body of lay and medical evidence 
was developed with respect to the veteran's claim, and that the 
SOC and SSOCs issued by the RO clarified what evidence would be 
required to establish a compensable rating.  The veteran responded 
to the RO's communications with additional evidence and argument, 
thus curing (or rendering harmless) any previous omissions.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced in 
any way by the notice and assistance provided by the RO.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the appellant 
relative to her claim has been obtained and associated with the 
claims file, and that neither she nor her representative has 
identified any other pertinent evidence, not already of record, 
which would need to be obtained for a fair disposition of this 
appeal.   

As noted above, in November 1984, the NPRC advised the RO that the 
veteran's service medical records were evidently destroyed in a 
fire in July 1973.  The record reflects that the veteran was 
unable to provide service medical records on his own.  The Board 
is mindful that, in a case such as this, where some service 
medical and personnel records are unavailable, there is a 
heightened obligation to explain our findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule.  Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Pruitt v. Derwinski, 2 Vet. 
App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  While it is unfortunate that some of the veteran's 
service medical and personnel records are unavailable, the appeal 
must be decided on the evidence of record and, where possible, the 
Board's analysis has been undertaken with this heightened duty in 
mind.

Accordingly, we find that VA has satisfied its duty to assist the 
appellant in apprising her as to the evidence needed, and in 
obtaining evidence pertaining to her claims, under both former law 
and the VCAA.  The Board, therefore, finds that no useful purpose 
would be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
appellant.  The U.S. Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  In fact, the Court has stated, "The VCAA is 
a reason to remand many, many claims, but it is not an excuse to 
remand all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of positive and 
negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert.

1.  Service Connection for Cause of Death

Under 38 U.S.C.A. § 1110, a veteran is entitled to disability 
compensation for disability resulting from personal injury or 
disease incurred in or aggravated by service.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  Even if there is no 
record of peptic ulcer, arteriosclerosis, organic heart disease, 
or hypertension in service, the incurrence of such disability in 
service will be presumed if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  While the disease need not be 
diagnosed within the presumptive period, it must be shown, by 
acceptable lay or medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id.

Further, if a veteran is a former POW and, as such, was interned 
or detained for not less than 30 days, certain diseases (including 
beriberi heart disease) shall be service-connected if manifested 
to a degree of 10 percent or more at any time after discharge or 
release from active military, naval, or air service even though 
there is no record of such disease during service, provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  38 U.S.C.A. §§ 1110, 1112(b), 1113; 38 C.F.R. §§ 
3.1(y), 3.307(a)(5), 3.309(c) (2003).  For this purpose, the term 
"beriberi heart disease" includes ischemic heart disease in a 
former POW who experienced localized edema during captivity.  38 
C.F.R. § 3.309(c).

The Board observes that, where a former POW claims disability 
compensation, omission of history or findings from clinical 
records made upon repatriation is not determinative of service 
connection, particularly if evidence of comrades in support of the 
incurrence of that disability during confinement is available.  
Special attention will be given to any disability first reported 
after discharge, especially if poorly defined and not obviously of 
intercurrent origin.  The circumstances attendant upon the 
individual veteran's confinement, and the duration thereof, will 
be associated with pertinent medical principles in determining 
whether disability manifested subsequent to service is 
etiologically related to the POW experience.  38 C.F.R. § 3.304(e) 
(2003).

The veteran was a former POW and, accordingly, ischemic heart 
disease shall be presumptively service-connected if manifested to 
a degree of 10 percent or more at any time after his discharge 
from service, if there is evidence of localized edema during his 
captivity.  Furthermore, as a combat veteran, the veteran is 
entitled to have any statement or testimony of leg and foot 
swelling or edema he presents accepted as satisfactory evidence of 
that incurrence.  See 38 U.S.C.A. § 1154(b) (West 2002).  (The 
Board is assuming for the purpose of our analysis that the 
veteran, as a former POW, had engaged in combat with the enemy.)  
In the present case, however, the veteran specifically indicated, 
on his 1984 POW medical history questionnaire on file, that he did 
not experience swelling with respect to his legs and/or feet, or 
any of his joints.  Thus, on that occasion when the veteran was 
formally asked to report all of his physical difficulties as a 
POW, there was no evidence or allegation that he had beriberi 
heart disease or related localized edema in connection with his 
POW captivity.

Therefore, the presumption of service incurrence under 38 C.F.R. § 
3.309(c) is not applicable here.  Nor is the presumption under 38 
C.F.R. § 3.309(a) applicable, because arteriosclerosis or other 
heart disease was not shown by competent evidence to be present 
until many years after the veteran's separation from military 
service.  Furthermore, the record contains no competent evidence 
linking his arteriosclerosis to service.  In order for service 
connection for the cause of the veteran's death to be granted, it 
must be shown that a service-connected disability caused the 
death, or substantially or materially contributed to cause death.  
A service-connected disability is one that was incurred in or 
aggravated by active service, one that may be presumed to have 
been incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 C.F.R. § 
3.312 (2003).

The death of a veteran will be considered as having been due to a 
service-connected disability when such disability was either the 
principal or contributory cause of death.  38 C.F.R. § 3.312(a).  
The service-connected disability will be considered the principal 
(primary) cause of death when such disability, singly or jointly 
with some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  The service-connected disability will be considered a 
contributory cause of death when it contributed so substantially 
or materially to death, that it combined to cause death, or that 
it aided or lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  38 
C.F.R. § 3.312(c)(1).  The debilitating effects of a service-
connected disability must have made the veteran materially less 
capable of resisting the fatal disease or must have had a material 
influence in accelerating death. See Lathan v. Brown, 7 Vet. App. 
359 (1995).

There are primary causes of death which by their very nature are 
so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such cases, 
there is for consideration whether there may be a reasonable basis 
for holding that a service-connected condition was of such 
severity as to have a material influence in accelerating death. In 
this situation, however, it would not generally be reasonable to 
hold that a service-connected condition accelerated death unless 
such condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), (4).

As noted above, the veteran's service medical records are 
unavailable and, for the purpose of our decision, presumed 
destroyed in a 1973 fire at the NPRC.  However, the veteran has 
not asserted that he was treated for a cardiovascular disorder in 
service, and the first indication in the record that he was 
treated for a cardiovascular disorder was in 1966, nearly twenty 
years after his discharge from service, although no myocardial 
infarction was diagnosed at that time.  Nor did the veteran report 
any earlier symptomatology during his Former POW VA examination in 
October 1984.  

In reviewing the probative evidence of record, the Board notes 
that the treatment records from the C.C. Foundation dated in 
January 1967 indicate that, while the veteran was examined for 
constrictive chest pain, physical examination and clinical test 
results were essentially normal.  There were no signs of 
congestive heart failure and the coronary angiography, EKG, and 
chest X-ray were normal.  These findings do not link any diagnosed 
arteriosclerotic disorder to the veteran's active military 
service.

In 1984 the veteran reported that, as a result of his POW 
experiences, he was hospitalized from April to May 1945 and 
treated for colitis and diarrhea.  He did not indicate that he was 
treated for any manifestation of cardiovascular disease or leg 
swelling.  In October 1984, the VA examiner diagnosed a history of 
a heart disorder manifested by vague substernal discomfort.  The 
examiner noted the veteran's 1966 history of observation for 
possible myocardial infarction, and that none was found and that a 
1967 coronary artery catheterization also did not find coronary 
pathology.  The VA examiner reported that the veteran was 
asymptomatic at the time of examination and there was no evident 
disability.   

While Dr. P.M.S. indicated in his September 1996 written statement 
that he treated the veteran for coronary insufficiency and 
arteriosclerotic heart disease in September 1966, Dr. S.'s 
statement does not link the veteran's arteriosclerotic heart 
disease to military service.


The February 1999 medical statement from the VA physician, 
submitted by the appellant's then representative in July 2000, 
appears to stand for the proposition that PTSD can contribute to a 
myocardial infarction.  However, that information is not helpful 
to the appellant's claim, as the veteran died of a ruptured 
abdominal aneurysm and was service-connected for anxiety with 
associated GI symptoms and diarrhea.  Moreover, service connection 
was not in effect for PTSD at the time of the veteran's death.  In 
a July 2000 written statement, the appellant's representative 
indicated that the physician's record would support a conclusion 
that the veteran's anxiety could have aggravated his non-service-
connected cardiovascular disorder, thus causing or contributing to 
his death.  The medical articles and opinions submitted in 
December 1998 indicate a possibility that anxiety and stresses 
associated with POW experiences may cause heart disease.  However, 
there was no indication that the authors had examined the veteran 
during his lifetime or reviewed his medical records.

The Court has held that a medical article or treatise "can provide 
important support when combined with an opinion of a medical 
professional" if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty such 
that, under the facts of a specific case, there is at least 
"plausible causality" based upon objective facts, rather than on 
an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. 
App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 
(1998) and Wallin v. West, 11 Vet. App. 509 (1998).  In this case, 
the proffered studies and articles were not accompanied by any 
opinion of a medical professional, and they are therefore of 
minimal probative value.   

Upon careful review of this case, the Board finds no medical 
evidence has been submitted to relate the veteran's death to 
service.  The appellant has variously contended in this appeal, 
without support in the medical record, that the veteran suffered 
from leg swelling and, apparently, beriberi heart disease due to 
his POW internment.  Thus, given a finding that the veteran died 
of a ruptured abdominal aneurysm due to arteriosclerosis, she 
apparently believes that the veteran died from a presumptive 
disease specific to former prisoners of war under 38 C.F.R. § 
3.309(c).

In evaluating this premise, the Board notes that the veteran was 
service-connected for anxiety associated with GI symptoms and 
diarrhea, evaluated as 10 percent disabling, at the time of his 
death.  Moreover, the veteran died from a ruptured abdominal 
aneurysm due to arteriosclerosis.  There is no medical evidence in 
the record before the Board, nor has any been identified, to the 
effect that anxiety associated with GI symptoms and diarrhea was 
the immediate or underlying cause of the veteran's death, or that 
the condition played a contributory cause, i.e., that there was a 
causal connection.  Moreover, there is no indication that the 
veteran's ruptured abdominal aneurysm due to arteriosclerosis was 
related to service.  In fact, the Board would note that, contrary 
to the appellant's repeated contentions, the first mention in the 
medical records of any suspected coronary disability was in 1966, 
more than twenty years after the veteran's discharge from service.  
Even at that time, a myocardial infarction was not found.  
Further, even considering this case under the heightened standard 
mandated under O'Hare, etc., above, the lack of any allegation by 
the veteran when he was discharged from active service that he had 
suffered any pertinent cardiovascular disorder in service, by his 
own acknowledgement, strongly rebuts the appellant's contentions 
as to service connection, even assuming there were some service 
records destroyed by fire.

The appellant further appears to contend that, under the POW 
regulations, set forth above, the cause the veteran's death should 
be service-connected, arguing that he was a POW and died of 
sickness related to disease incurred as a POW.  We do recognize 
the appellant's sincere belief that her husband's death was 
related in some way to his military service, including his POW 
experience.  Nevertheless, in this case, neither the appellant, 
nor her friends, have been shown to have the professional 
expertise necessary to provide meaningful evidence regarding a 
causal relationship between the decedent's death and his active 
military service.  See, e.g., Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d. 1434 (Fed. Cir. 1998), cert denied, 119 S.Ct. 404 
(1998). See also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Therefore, although we are deeply sympathetic with the appellant's 
loss of her husband, we find a lack of competent medical evidence 
to warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but "must 
provide a medical basis other than its own unsubstantiated 
conclusions to support its ultimate decision."  Smith v. Brown, 8 
Vet. App. 546, 553 (1996).  Here, the appellant has failed to 
submit or identify competent medical evidence to provide a nexus 
between any in-service injury or disease and the conditions that 
caused and contributed to cause the veteran's death.  The 
preponderance of the evidence is against the appellant's claim.

2.  Entitlement to Chapter 35 Educational Assistance Benefits

Educational assistance is available to a child or surviving spouse 
of a veteran who, in the context of this issue on appeal, either 
died of a service-connected disability or died while having a 
disability evaluated as total and permanent in nature resulting 
from a service- connected disability.  38 U.S.C.A. §§ 3500, 3501; 
38 C.F.R. §§ 3.807, 21.3020, 21.3021.

In this case, the Board determined that the veteran did not die of 
a service-connected disability.  The record also reflects that he 
did not have a disability evaluated as total and permanent in 
nature resulting from a service- connected disability at the time 
of his death.  Accordingly, the claimant cannot be considered an 
"eligible person" entitled to receive educational benefits.  38 
U.S.C.A. § 3501(a)(1); 38 C.F.R. §§ 3.807, 21.3021(a)(2)(i)(ii).


Because the claimant does not meet the basic criteria under the 
law for eligibility for survivors' educational assistance 
benefits, the law is dispositive without regard to any other facts 
in the case.  Where the law is dispositive, the claim must be 
denied on the basis of absence of legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The appeal for Survivors' and 
Dependents' Educational Assistance benefits must be denied as a 
matter of law.


ORDER

Service connection for the cause of the veteran's death is denied.

Entitlement to Survivors' and Dependents' Educational Assistance 
benefits under chapter 35, title 38, United States Code, is 
denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



